DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 Response to Amendment

The amendment filed on 27 January 2022 has been entered. Claim(s) 1, 3, 5-16 and 21-24 remain pending in this application. Claim(s) 2, 4 and 17-20 been cancelled.  Claim(s) 22-24 are new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve, the fluid being a catalyzed oxidizer” of Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further it is noted that Figure 18, which is directed towards the thrust vector control device, does not show a catalyst present in the thrust vector control device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 12 is objected to because of the following informalities: 
Regarding Claim 12, the limitation “a central axis of the divergent section” should be “the central axis of the divergent section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-16 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 10 recite “the portion of the at least one conduit being free of a solid fuel” which is considered a negative limitation as it describes “the invention in terms of what it was not, rather than pointing out the invention” MPEP 2173.05.  Any negative limitation or exclusionary provision must have basis in the original disclosure.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  It is noted that the original disclosure is silent about the exclusion of solid fuel in the conduit and thus the original disclosure does not support that the Applicant intended to exclude “solid fuel” from the portion of the conduit from the scope of their invention.  Therefore, the limitation is considered new matter and Claims 1 and 10 are rejected under §112(a).

Claims 3, 5-9, 21 and 22 depend from Claim 1 and are rejected accordingly.

Claims 11-16 and 23-24 depend from Claim 10 and are rejected accordingly.

Claims 21 and 23 recite “an outlet of the catalyst being fluidly connected to the valve” which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  It is pointed out that catalysts are only discussed in the specification in Paragraphs 0049-0052, 0095-0098, 00101-00104, 00107-00109, 0011, 00113-00115 and 00143, all discuss the use of a catalyst.  Further Paragraphs 00129-00135 and 00152 discuss the thrust vector control device, which is further depicts in Figure 18.  However, it is noted that no description of the thrust vector control system is provided that uses a catalyst and there is no description in the paragraphs mentioning the catalyst that the catalyst is used with the thrust vector control device.  Even further, no catalyst is identified in Figure 18, which depicts the thrust vector control device. Therefore, the limitation “a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve, the fluid being a catalyzed oxidizer” is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 7, 14-15 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 14 contain the trademark/trade name Inconel 718TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark is used to identify a source of goods, and not the goods themselves.  Thus, a trademark does not identify or describe the goods associated with the trademark.  In the present case, the trademark is used to identify/describe a nickel alloy and, accordingly, the identification/description is indefinite.

Regarding Claim 15, the limitation “the at least one aperture has a peripheral surface having a convergent-divergent shape” renders the claim indefinite.  It is unclear, specifically in light of the specification, whether this limitation refers to the “portion of the at least one conduit having a convergent-divergent shape” or a different structure, since Paragraph 141 of the specification describes that one of the aperture or a portion of the conduit has a convergent-divergent shape.  For the purposes of this examination the limitation will be interpreted as a peripheral surface of the portion of the conduit has a convergent-divergent shape.

Claim 23 recites the limitation "the fluid being a catalyzed oxidizer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of a fluid. For the purposes of this examination the limitation will be considered as reciting whereby catalyzing the oxidizer produces a fluid which is a catalyzed oxidizer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vilet (U.S. Patent No. 3,334,489), hereinafter Vilet, in view of Chase (U.S. Patent No. 3,378,204), hereinafter Chase.

Regarding Independent Claim 1, Vilet discloses a hybrid rocket engine system (Figure 3 – Column 1, Lines 11-12 – the rocket motor shown in figure 3 is a hybrid rocket engine), comprising: an oxidizer tank (9) containing a liquid oxidizer (Column 1, Line 57 – the tank contains liquid oxidizer); a rocket engine (Figure 3) having a combustion chamber (6 and 7) operatively connected to the oxidizer tank (Figure 3– the oxidizer tank, 9, is connected to the combustion chamber, 6 and 7, to feed it with liquid oxidizer); a solid fuel (2) within the combustion chamber (Figure 3 – the solid fuel, 2, is within the combustion chamber); a nozzle (Figure 3 – the nozzle is located at the right side of the combustion chamber) fluidly connected to the combustion chamber (Figure 3 – the nozzle is connected to the combustion chamber, 6 and 7, such that the combustion gases will flow out the nozzle), the nozzle having a convergent section (Figure 3 – the nozzle has a convergent section – See annotated figure below for clarification) and a divergent section downstream of the convergent section (Figure 3 – the nozzle has a divergent section to the right/downstream of the convergent section – See annotated figure below for clarification). 

    PNG
    media_image1.png
    384
    980
    media_image1.png
    Greyscale

Figure 1 - Annotated figure from Vilet

Vilet further discloses the liquid oxidizer is provided to the combustion chamber via a pump (the pump, 10, pumps the oxidizer from the tank, 9, to the combustion chamber, 6 and 7) and is used as a coolant for the divergent section of the nozzle (Figure 3 – Column 2, Lines 17-23 – the oxidizer is provided to the arrangement, 16, at the nozzle for cooling the nozzle).
Vilet does not disclose a thrust vector control device operatively connected to the divergent section of the nozzle and operable to inject the liquid oxidizer through at least one aperture defined through the divergent section for controlling a direction of a thrust generated by the rocket engine, the thrust vector control device including a conduit and a valve, the valve having an inlet fluidly connected to the oxidizer tank and an outlet fluidly connected to the conduit, the conduit extending from the valve to at the at least one aperture, a portion of the conduit having a convergent-divergent shape, the portion of the conduit being free of a solid fuel.
However, Chase teaches an apparatus for a rocket motor (Column 1, Line 13) with a nozzle (10) the apparatus being a thrust vector control device (Figure – Column 1, Lines 23-28) operatively connected to the divergent section of the nozzle (Figure  - the thrust vectoring device is connected to inject fluid in the divergent section of the nozzle as shown in the Figure) and operable to inject a combustible liquid through at least one aperture (Figure – Column 2, Lines 62-72 - the opening of the nozzle, 34/38, that is at the inner wall, 14, of the nozzle is the at least one aperture through which the liquid is injected into the divergent section) defined through the divergent section (Figure – Column 2, Lines 62-72 and Column 3, Lines 8-12 – a combustible liquid is used as a coolant for the nozzle and is injected through the at least one aperture into the divergent section of the nozzle, 10) for controlling a direction of a thrust generated by the rocket engine (Column 2, Lines 62-72 – the injection of the combustible liquid is used to change the thrust vector of the nozzle), the thrust vector control device including a conduit (Figure – the conduit is between the valve, 40, and the aperture) and a valve (40), the valve having an inlet fluidly connected to source of the combustible liquid (Figure – Column 2, Lines 48-72 and Column 3, Lines 8-12 – the valve blocks the flow of the combustion liquid and therefore has an inlet fluidly connected to the source of combustible fluid, shown as element 22) and an outlet fluidly connected to the conduit (Figure – Column 2, Lines 48-72 – the conduit leads from the valve, 40, to the aperture and the valve controls the flow to the aperture therefore the valve has an outlet fluidly connected to the conduit), the conduit extending from the valve to at the at least one aperture (Figure – the conduit is between the valve, 40, and the aperture), a portion of the conduit having a convergent-divergent shape (Figure – the nozzle, 34/38, is a portion of the conduit that has a convergent-divergent shape as shown in the Figure), the portion of the conduit being free of a solid fuel (Figure – the portion of the conduit is free from solid fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet by connecting a thrust vector control device, as taught by Chase, to the cooling arrangement, 16, of Vilet, resulting in a thrust vector control device operatively connected to the divergent section of the nozzle and operable to inject the liquid oxidizer, which is a combustible liquid provided by a pump from a source/tank and used as a coolant, through at least one aperture defined through the divergent section for controlling a direction of a thrust generated by the rocket engine, the thrust vector control device including a conduit and a valve, the valve having an inlet fluidly connected to the oxidizer tank and an outlet fluidly connected to the conduit, the conduit extending from the valve to at the at least one aperture, a portion of the conduit having a convergent-divergent shape, the portion of the conduit being free of a solid fuel, as taught by Chase, in order to allow for varying the line of thrust of the rocket (Chase – Column 1, Lines 32-34).

Regarding Claim 3, Vilet in view of Chase disclose the invention as claimed and discussed above. Chase further discloses the at least one aperture includes a plurality of apertures circumferentially distributed about a longitudinal axis of the rocket engine (Figure – the at least one aperture is shown to be plurality of apertures at the nozzles, 34/38, which are circumferentially distributed about an axis that pass left to right/longitudinally through the center of the rocket engine/nozzle).  Therefore the combination of Vilet in view of Chase, as discussed above disclose the limitations of Claim 3.

Regarding Claim 8, Vilet in view of Chase disclose the invention as claimed and discussed above. Vilet further discloses a cooling system coupled to the divergent section of the nozzle (Figure 4 – Column 2, Lines 17-23 – the system includes a cooling system that includes the arrangement, 16, that is around the divergent section of the nozzle and provides cooling).

Regarding Claim 9, Vilet in view of Chase disclose the invention as claimed and discussed above. Vilet further discloses the cooling system includes a coolant conduit (Figure 3 – the cooling arrangement, 16, is a coolant conduit) extending around the divergent section (Figure 3 – the coolant conduit extends along the divergent section and has an annular manifold/inlet, therefore the coolant conduit will extend around the divergent section), the coolant conduit having a conduit inlet fluidly connected to the oxidizer tank (Figure 3 – Column 2, Lines 17-23 – the coolant conduit of the arrangement, 16, has an inlet/manifold that is connected to the oxidizer tank, 9, via the pipe, 11 – See annotated figure below for clarification) and a conduit outlet (Figure 3 – the manifold at the left end of the arrangement, 16, is the conduit outlet – See annotated figure below for clarification) fluidly connected to the combustion chamber (Figure 3 – Column 2, Lines 17-23 – the outlet is connected to the injector, 8, of the combustion chamber to provide the oxidizer to the injector, therefore the outlet is fluidly connected to the combustion chamber), the coolant conduit being a fluid passage embedded into the divergent section between a radially-outer face of the divergent section and a radially-inner face of the divergent section (Figure 3 – the coolant conduit is shown as a passage between/embedded between a radially-outer face and radially inner surface of the divergent section – See annotated figure below for clarification).

    PNG
    media_image2.png
    648
    1023
    media_image2.png
    Greyscale

Figure 2- Annotated Figure from Vilet
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase as applied to claim 1 above, and further in view of Gradl (Non-Patent Literature - Additive Manufacturing of Liquid Rocket Engine Combustion Devices: A Summary of Process Developments and Hot-Fire Testing Results), hereinafter Gradl.

Regarding Claim 5, Vilet in view of Chase disclose the invention as claimed and discussed above. 
Vilet in view of Chase do not disclose the at least one conduit and a wall of the divergent section are monolithic.
However, Gradl teaches rocket nozzles that a formed as monolithic components (Page 1, Lines 13-18 and Page 26, Lines 5-6 – the nozzle components were additively manufactured and monolithic).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase by making the at least one conduit and a wall of the divergent section monolithic, as taught by Gradl, in order to significantly reduce hardware cost, shorten fabrication schedules, increase reliability by reducing the number of joints, and improve hardware performance by allowing fabrication of designs not feasible by conventional means (Gradl – Page 1, Lines 4-6).

Regarding Claims 6 and 7, Vilet in view of Chase disclose the invention as claimed and discussed above. 
Vilet in view of Chase do not disclose (Claim 6) wherein the divergent section of the nozzle is made of a metallic alloy or (Claim 7) wherein the metallic alloy is Inconel 718TM.
However, Gradl teaches a rocket nozzle made of Inconel 718TM, which is a metallic alloy (Page 24, Line 8 – the nozzle was made of Inconel 718 TM (Claim 7), which is a metal alloy).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the divergent section of the nozzle made of that is Inconel 718 TM, which is a metallic alloy, since it has been held that the selection of a known material (in the present case Inconel 718 TM (Claim 6), which is a metal alloy (Claim 7)) based on its suitability for its intended use (providing a nozzle material with sufficient strength in high temperature environments) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase as applied to claim 1 above, and further in view of Cesaroni (U.S. Pre-grant Publication 2005/0241294), hereinafter Cesaroni, and Warren (U.S. Patent No. 3,204,405), hereinafter Warren.

Regarding Claim 21, Vilet in view of Chase disclose the invention as claimed and discussed above.
Vilet in view of Chase do not disclose a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve.
However, Cesaroni teaches hydrogen peroxide is a common oxidizer used in hybrid rocket motors (Paragraph 0064 and Paragraph 0071 – the oxidizer is hydrogen peroxide, which is functionally equivalent to any other oxidant ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the oxidizer, used by Vilet in view of Chase, hydrogen peroxide, as taught by Cesaroni, because it has been held that a simple substitution of one known element (any oxidant of Vilet in view of Chase), for another (hydrogen peroxide of Cesaroni), to obtain predictable results providing a functionally equivalent oxidant (Cesaroni – Paragraph 0071) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
Vilet in view of Chase and Cesaroni do not disclose a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve.	
However, Warren teaches a system in a rocket (Figure 1) that changes direction of a flow of combustion gases by injection of hydrogen peroxide (Figures 1 and 1b – Column 9, Lines 48-55 - the direction of the flow of gases from the nozzle, 16, is controlled by injection of a fluid from the nozzles, 17 and 18) with source of hydrogen peroxide (Figure 1 – Column 9, Lines 48-55 -the source of pressurized fluid, 22, is a source of hydrogen peroxide) and a valve (25) where a catalyst (Column 9, Lines 48-55 – a catalyst is used) is downstream of the source of hydrogen peroxide and fluidly connected to the source of hydrogen peroxide (Column 9, Lines 48-55 – the catalyst receives hydrogen peroxide and therefore is downstream from and fluidly connected to the source) for receiving and catalyzing the hydrogen peroxide (Column 9, Lines 48-55 – the catalyst produces an exothermic reaction and therefore catalyzes the hydrogen peroxide), an outlet of the catalyst being fluidly connected to the valve (Column 9, Lines 48-55 – the hydrogen peroxide is provided from the valve and flows through the catalyst therefore the outlet of the catalyst is fluidly connected to the valve).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase and Cesaroni by including a catalyst downstream from the valve, as taught by Warren, resulting in a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve in order provide sufficient directional change gases while overcoming the problem of valving extremely hot gases (Warren – Column 5, Lines 43-51) including expansion in the valve parts and undesirable freezing of the valve (Warren – Column 1, Lines 67-70).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase as applied to claim 1 above, and further in view of Cesaroni.

Regarding Claim 22, Vilet in view of Chase disclose the invention as claimed and discussed above. Vilet further discloses a cooling system (Figure 4 – Column 2, Lines 17-23 – the system includes a cooling system that includes the arrangement, 16, that is around the divergent section of the nozzle and provides cooling) including a coolant conduit (Figure 3 – the cooling arrangement, 16, is a coolant conduit) extending within a wall of the nozzle (Figure 3 – the conduit of the arrangement, 16, is within a wall of the nozzle as shown), the coolant conduit having a conduit inlet fluidly connected to the oxidizer tank (Figure 3 – Column 2, Lines 17-23 – the coolant conduit of the arrangement, 16, has an inlet/manifold that is connected to the oxidizer tank, 9, via the pipe, 11 – See annotated figure below for clarification) and a conduit outlet (Figure 3 – the manifold at the left end of the arrangement, 16, is the conduit outlet – See annotated figure below for clarification) fluidly connected to the combustion chamber (Figure 3 – Column 2, Lines 17-23 – the outlet is connected to the injector, 8, of the combustion chamber to provide the oxidizer to the injector, therefore the outlet is fluidly connected to the combustion chamber).

    PNG
    media_image2.png
    648
    1023
    media_image2.png
    Greyscale

Figure 3- Annotated Figure from Vilet


Vilet in view of Chase do not disclose the oxidizer being catalyzed via its passage in the coolant conduit.
However, Cesaroni teaches a hybrid rocket system (Paragraph 0002) that uses the oxidizer as a coolant (Paragraph 0034 – the oxidizer is used to cool components of the rocket) where the oxidizer is heated and catalyzed during the cooling process (Paragraph 0064 – the oxidizer is decomposed/catalyzed from being heated, while cooling the components of the rocket).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase by making the oxidizer one that will decompose/catalyze during the cooling of the nozzle when passing through the coolant conduit, as taught by Cesaroni, in order to aid in the atomization and vaporization of the oxidizer (Cesaroni - Paragraph 0006, Lines 1-2) thereby increasing the performance of the hybrid rocket system.

Claim(s) 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase and Gradl.

Regarding Independent Claim 10, Vilet discloses a hybrid rocket engine (Figure 3 – Column 1, Lines 11-12 – the rocket motor shown in figure 3 is a hybrid rocket engine) comprising: an oxidizer tank (9) containing a liquid oxidizer (Column 1, Line 57 – the tank contains liquid oxidizer); a rocket engine (Figure 3) having a combustion chamber (6 and 7)  operatively connected to the oxidizer tank (Figure 1 – the oxidizer tank, 9, is connected to the combustion chamber, 6 and 7, to feed it with liquid oxidizer); a solid fuel (2) within the combustion chamber (Figure 3 – the solid fuel, 2, is within the combustion chamber); and a convergent-divergent nozzle (Figure 3 – the nozzle shown at the right end of the combustion chamber is a convergent-divergent nozzle) fluidly connected to the combustion chamber (Figure 3 – the nozzle is connected to the combustion chamber, 6 and 7, such that the combustion gases will flow out the nozzle), the convergent-divergent nozzle having a divergent section (Figure 3 – the nozzle has a divergent section to the right/downstream of the convergent section – See annotated figure below for clarification), the divergent section having a body (Figure 3 – the walls and structure of the divergent section make up the body of the divergent section), the body defining a wall extending circumferentially around a central axis (Figure 3 – the body defines a wall that is symmetric about a horizontal central axis, therefore the wall extends circumferentially around the axis).

    PNG
    media_image1.png
    384
    980
    media_image1.png
    Greyscale

Figure 4 - Annotated figure from Vilet

Vilet further discloses the liquid oxidizer is provided to the combustion chamber via a pump (Figure 1 – the pump, 10, pumps the oxidizer from the tank, 9, to the combustion chamber, 6 and 7) and is used as a coolant for the divergent section of the nozzle (Figure 3 – Column 2, Lines 17-23 – the oxidizer is provided to the arrangement, 16, at the nozzle for cooling the nozzle).
Vilet does not disclose the body of the divergent section being a monolithic body; at least one aperture extending through a thickness of the wall, the monolithic body further defining at least one conduit protruding away from the wall and connected to the at least one aperture, the at least one conduit having an inlet for connection to at least one valve, the at least one conduit ending at the at least one aperture, a portion of the at least one conduit having a convergent-divergent shape, the portion of the at least one conduit free of a solid fuel, the at least one conduit fluidly connected to the oxidizer tank.
However, Chase teaches an apparatus for a rocket motor (Column 1, Line 13) with a nozzle (10) with a divergent section (Figure – the portion of the nozzle extending to the right from the narrowest cross-section/throat is the divergent section) with a body (Figure – the walls and structure making up the divergent section is the body) and at least one aperture (Figure  - the openings of the nozzles, 34/38, that is at the inner wall, 14, of the nozzle is the at least one aperture) extending through a thickness of a wall (Figure – the aperture extends through the thickness of the inner wall, 14), the body further defining at least one conduit (Figure – the conduit is between the valve, 40, and the aperture in the inner wall, 14) protruding away from the wall and connected to the at least one aperture (Figure  - Column 2, Lines 62-72 – the conduit extends/protrudes radially outward/away from the wall, 14, but is connected to the aperture), the at least one conduit having an inlet for connection to at least one valve (Figure – the transition from the valve, 40, to the conduit is the inlet to the conduit), the at least one conduit ending at the at least one aperture (Figure – the conduit ends at the aperture as shown), a portion of the at least one conduit having a convergent-divergent shape (Figure – the nozzle, 34/38, is a portion of the conduit that has a convergent-divergent shape as shown in the Figure), the portion of the at least one conduit free of a solid fuel (Figure – the portion of the conduit is free from solid fuel), the at least one conduit fluidly connected to a source of combustible liquid (Figure – Column 2, Lines 62-72 and Column 3, Lines 8-12 – a combustible liquid is used as a coolant for the nozzle and is injected through the at least one aperture into the divergent section of the nozzle, 10, therefore the conduit which provides the liquid to the aperture for injection is fluidly connected to the source of combustible liquid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet by connecting a thrust vector control device, as taught by Chase, to the cooling arrangement, 16, of Vilet, resulting in at least one aperture extending through a thickness of the wall, the body further defining at least one conduit protruding away from the wall and connected to the at least one aperture, the at least one conduit having an inlet for connection to at least one valve, the at least one conduit ending at the at least one aperture, a portion of the at least one conduit having a convergent-divergent shape, the portion of the at least one conduit free of a solid fuel, the at least one conduit fluidly connected to the oxidizer tank, which is a combustible liquid provided by a pump from a source/tank and used as a coolant, as taught by Chase, in order to allow for varying the line of thrust of the rocket (Chase – Column 1, Lines 32-34).
Vilet in view of Chase do not disclose the body of the divergent section being a monolithic body.
However, Gradl teaches rocket nozzles that a formed as monolithic components (Page 1, Lines 13-18 and Page 26, Lines 5-6 – the nozzle components were additively manufactured and monolithic).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase by making the body of the divergent section of the nozzle a monolithic body, as taught by Gradl, resulting in the monolithic body defining a wall and the monolithic body further defining at least one conduit in order to significantly reduce hardware cost, shorten fabrication schedules, increase reliability by reducing the number of joints, and improve hardware performance by allowing fabrication of designs not feasible by conventional means (Gradl – Page 1, Lines 4-6).

Regarding Claim 11, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Chase further discloses the at least one aperture and the at least one conduit include a plurality of apertures and conduits circumferentially distributed around the central axis of the divergent section (Figure – the at least one aperture and at least one conduit is shown to be plurality of apertures and conduits at the nozzles, 34/38, which are circumferentially distributed about an axis that pass left to right/longitudinally through the center of the rocket engine/nozzle).  Therefore the combination of Vilet in view of Chase and Gradl, as discussed above, disclose the limitations of Claim 11.

Regarding Claim 12, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Vilet further discloses the body further defines a coolant passage (Figure 3 – the cooling arrangement, 16, is a coolant conduit) extending circumferentially around a central axis of the divergent section (Figure 3 – the coolant conduit extends along the divergent section and has an annular manifold/inlet, therefore the coolant conduit will extend circumferentially around the divergent section and the central axis of the divergent section), the coolant passage located between inner and outer faces of the body (Figure 3 – the coolant conduit is shown as a passage between/embedded between a radially-outer face and radially inner surface of the divergent section – See annotated figure below for clarification). Therefore the combination of Vilet in view of Chase and Gradl, as discussed above, disclose the limitations of Claim 12.

    PNG
    media_image2.png
    648
    1023
    media_image2.png
    Greyscale

Figure 5- Annotated Figure from Vilet

Regarding Claim 13, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Vilet in view of Chase and Gradl, as discussed so far, do not disclose the coolant passage is helicoidally extending around the central axis.
However, Chase teaches a coolant passage for the nozzle (20) that is helicoidally extending around the central axis of the nozzle (Figure – Column 1, Lines 66-67 – the coolant passage is helicoidally around the divergent section and therefore around the central axis of the nozzle).
Further, Vilet discloses the cooling arrangement of the nozzle may be of any known type (Column 2, Lines 17-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase and Gradl by making the coolant passage extend helicoidally around the central axis, as taught by Chase, in order to provide a more efficient means for cooling the thrust nozzle (Chase - Column 1, Lines 45-46).

Regarding Claim 14, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Vilet in view of Chase and Gradl, as discussed so far, do not disclose wherein the monolithic body is made of Inconel 718TM.
However, Gradl teaches a rocket nozzle made of Inconel 718TM (Page 24, Line 8 – the nozzle was made of Inconel 718).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the divergent section of the nozzle made of Inconel 718TM since it has been held that the selection of a known material (in the present case Inconel 718TM) based on its suitability for its intended use (providing a nozzle material with sufficient strength in high temperature environments) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 15, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Chase further discloses the conduit has a peripheral surface having a convergent-divergent shape (Figure – the nozzle, 34/38, is a portion of the conduit that has a peripheral surface with a convergent-divergent shape as shown in the Figure). Therefore the combination of Vilet in view of Chase and Gradl, as discussed above, disclose the limitations of Claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase and Gradl as applied to claim 10 above, and further in view of Berdoyes (U.S. Pre-grant Publication 2015/0369175), hereinafter Berdoyes.

Regarding Claim 16, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above.
Vilet in view of Chase and Gradl do not disclose a coating of a composite material, the coating disposed on an inner face of the wall.
However, Berdoyes teaches a nozzle system (Abstract, Line 1) with a divergent section (220) with a wall (Figure – the diverging section is made up of a wall) with a coating of a composite material (222 – Paragraph 0022, Lines 6-9 – the coating is a composite material), the coating disposed on an inner face of the wall (Figure – the coating, 222, is on the inside face of the wall of the diverging section, 220).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase and Gradl by coating the inner face of the wall with a coating, the coating being a composite material, as taught by Berdoyes, in order to provide a thermally insulating coating (Berdoyes – Paragraph 0022, Lines 6-9) and thereby provide additional thermal protection to the diverging section of the nozzle.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase and Gradl as applied to claim 10 above, and further in view of Cesaroni and Warren.

Regarding Claim 23, Vilet in view of Chase in view of Gradl disclose the invention as claimed and discussed above.
Vilet in view of Chase in view of Gradl do not disclose a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve.
However, Cesaroni teaches hydrogen peroxide is a common oxidizer used in hybrid rocket motors (Paragraph 0064 and Paragraph 0071 – the oxidizer is hydrogen peroxide, which is functionally equivalent to any other oxidant ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the oxidizer, used by Vilet in view of Chase in view of Gradl, hydrogen peroxide, as taught by Cesaroni, because it has been held that a simple substitution of one known element (any oxidant of Vilet in view of Chase in view of Gradl), for another (hydrogen peroxide of Cesaroni), to obtain predictable results providing a functionally equivalent oxidant (Cesaroni – Paragraph 0071) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
Vilet in view of Chase, Gradl and Cesaroni do not disclose a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve.	
However, Warren teaches a system in a rocket (Figure 1) that changes direction of a flow of combustion gases by injection of hydrogen peroxide (Figures 1 and 1b – Column 9, Lines 48-55 - the direction of the flow of gases from the nozzle, 16, is controlled by injection of a fluid from the nozzles, 17 and 18) with source of hydrogen peroxide (Figure 1 – Column 9, Lines 48-55 -the source of pressurized fluid, 22, is a source of hydrogen peroxide) and a valve (25) where a catalyst (Column 9, Lines 48-55 – a catalyst is used) is downstream of the source of hydrogen peroxide and fluidly connected to the source of hydrogen peroxide (Column 9, Lines 48-55 – the catalyst receives hydrogen peroxide and therefore is downstream from and fluidly connected to the source) for receiving and catalyzing the hydrogen peroxide (Column 9, Lines 48-55 – the catalyst produces an exothermic reaction and therefore catalyzes the hydrogen peroxide), an outlet of the catalyst being fluidly connected to the valve (Column 9, Lines 48-55 – the hydrogen peroxide is provided from the valve and flows through the catalyst therefore the outlet of the catalyst is fluidly connected to the valve).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase, Gradl and Cesaroni by including a catalyst downstream from the valve, as taught by Warren, resulting in a catalyst downstream of the oxidizer tank and fluidly connected to the oxidizer tank for receiving and catalyzing the oxidizer, an outlet of the catalyst being fluidly connected to the valve in order provide sufficient directional change gases while overcoming the problem of valving extremely hot gases (Warren – Column 5, Lines 43-51) including expansion in the valve parts and undesirable freezing of the valve (Warren – Column 1, Lines 67-70).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vilet in view of Chase as applied to claim 10 above, and further in view of Cesaroni.

Regarding Claim 24, Vilet in view of Chase and Gradl disclose the invention as claimed and discussed above. Vilet further discloses a cooling system (Figure 4 – Column 2, Lines 17-23 – the system includes a cooling system that includes the arrangement, 16, that is around the divergent section of the nozzle and provides cooling) including a coolant conduit (Figure 3 – the cooling arrangement, 16, is a coolant conduit) extending within a wall of the nozzle (Figure 3 – the conduit of the arrangement, 16, is within a wall of the nozzle as shown), the coolant conduit having a conduit inlet fluidly connected to the oxidizer tank (Figure 3 – Column 2, Lines 17-23 – the coolant conduit of the arrangement, 16, has an inlet/manifold that is connected to the oxidizer tank, 9, via the pipe, 11 – See annotated figure below for clarification) and a conduit outlet (Figure 3 – the manifold at the left end of the arrangement, 16, is the conduit outlet – See annotated figure below for clarification) fluidly connected to the combustion chamber (Figure 3 – Column 2, Lines 17-23 – the outlet is connected to the injector, 8, of the combustion chamber to provide the oxidizer to the injector, therefore the outlet is fluidly connected to the combustion chamber).

    PNG
    media_image2.png
    648
    1023
    media_image2.png
    Greyscale

Figure 6- Annotated Figure from Vilet


Vilet in view of Chase in view of Gradl do not disclose the oxidizer catalyzed via its passage in the coolant conduit.
However, Cesaroni teaches a hybrid rocket system (Paragraph 0002) that uses the oxidizer as a coolant (Paragraph 0034 – the oxidizer is used to cool components of the rocket) where the oxidizer is heated and catalyzed during the cooling process (Paragraph 0064 – the oxidizer is decomposed/catalyzed from being heated, while cooling the components of the rocket).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vilet in view of Chase in view of Gradl by making the oxidizer one that will decompose/catalyze during the cooling of the nozzle when passing through the coolant conduit, as taught by Cesaroni, in order to aid in the atomization and vaporization of the oxidizer (Cesaroni - Paragraph 0006, Lines 1-2) thereby increasing the performance of the hybrid rocket system.

Response to Arguments
Applicant's arguments filed 27 January 2022, with respect to the §112 rejections of Claims 1, 10 and 21 and the drawing objections, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the limitation “the portion of the conduit being free from solid fuel” is supported by the specification and therefore not new matter, it is respectfully pointed out that Applicant’s argument is conjecture. It is first noted that the limitation is considered a negative limitation as it describes “the invention in terms of what it was not, rather than pointing out the invention” MPEP 2173.05.  Any negative limitation or exclusionary provision must have basis in the original disclosure.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). Applicant points to passages of the specification for support of the portion being free from a solid fuel but the passages do not address or even mention the portion being free of solid fuel.  The referred to passage does not address or even indicate consideration of solid fuel being present or not in the portion.  Even further Applicant argues that solid fuel would ablate and thereby change the dimensions of the portion but the passage referred to relates to additive manufacturing of the portion and the ability to control the shape and does not mention anything related to ablation of the portion or desire to prevent ablation.  Therefore the limitation is considered new matter as it is not supported in the specification.

In response to Applicant’s argument that the “an outlet of the catalyst being fluidly connected to the valve” is supported by the specification it is respectfully pointed out that Applicant refers to a passage stating the embodiments of Figure 18 may be used with embodiments of Figure 1 but said combination of embodiments of the specification would not result in the claimed limitation.  Even further the specification does not provide any guidance as to how one would incorporate the embodiment of figure 1 with that of figure 18.  For further clarity Figure 18 shows the thrust vectoring system with the valves, 1518, connected directly to the reservoir, 1512, while not showing a catalyst being present in the thrust vectoring system.  In contrast, Figure 1 shows the catalyst, 116, being in line with the conduit from the reservoir, 112, to the combustion chamber, 104.  Therefore, a combination of the two embodiments would appear to result in the catalyst being in the conduit to the combustion chamber independent of the thrust vectoring system as depicted in the figure below in which the examiner has modified applicant’s figure 18 to include what is shown in figure 1.  Thus the thrust vectoring system and the valve of thrust vectoring system would not be fluidly connected to the catalyst. Therefore the limitation is considered new matter.  

    PNG
    media_image3.png
    770
    562
    media_image3.png
    Greyscale

Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741